Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-20-00334-CV

                                     IN RE Teresa L. RODRIGUEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 5, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 26, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P.52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 19-1453-CV-C, styled Teresa Rodriguez v. Allstate Fire and Casualty
Insurance Co., pending in the 25th Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old,
III presiding.